Opinion by
Judge Pryor:
The evidence as appears from the record shows that the prisoner was surrendered at the instance of the security, taken charge of by the court and placed in the custody of the sheriff. When the prisoner was placed in charge of the sheriff; all power over him by his surety ceased, and he was released from liability on his bond. It is true the record does not show that any order of court was made directing the sheriff to1 take charge of the accused, nor does the record show that it contains all the proceedings and evidence in. the case, and the presumption arises from the statement of the judge himself that then his act in releasing the surety was as provided by law. The judgment affirmed.